On Rehearing.
William Alexander, having filed a motion that this and the following case be heard together, in behalf of Armendiaz and San Roman argued:—
*299Armendiaz sued Serna on a draft drawn by Serna on Lastra, in favor of Rodriguez as agent and attorney in fact of Armendiaz, for the sum of $5,016.90. Serna- sued San Roman, who was garnisheed in the suit of Armendiaz, for $3752, for which Scanlan had drawn a draft on San-Roman, in favor of Serna, on the strength of a certificate-of deposit addressed to nobody — after Scanlan had given-notice that he had wrongly drawn on San Roman, and ought to have drawn on Armendiaz.
It is clear that if Serna had a.right to recover from Sam Roman, the court had jurisdiction of the suit off Armendiaz. In that’ case there must have been assets in Brownsville,-Texas — San Roman being averred to be of that city— on which the attachment and garnishment of Armendiaz. might have been levied, and out of which pro tanto the-demand of Armendiaz might be satisfied.
If San Roman owed Serna — as Serna avers, and heneéis estopped of record from denying — -$3752, the fact that San Roman, when garnisheed, denied that he owed that debt did not oust the jurisdiction of the District Court. Armendiaz had the right to contest the truth of San Roman’s answer as garnishee. That answer specially refers-to and denies the debt he is sued for, and for which, with interest, judgment went against him in the sum of $4094.68.
Armendiaz was entitled to have the truth of the answer of San Roman as garnishee tried by a jury.
He was prevented from doing so by the unceremonious, dismissal of his suit in consequence of his refusal to further amend his sufficient petition and amended petition. The dismissal occurred on September 12, 1871.
On June 21, 1871, Serna recovered judgment against .San Roman for $4094.68.
The verdict and judgment in suit 570, decided in June, demonstrate that the court had jurisdiction, and that the jurisdiction had attached by means of the garnishment *300-of San Roman of the suit of Armendiaz, which was dismissed in the September following.
Serna, having taken no cross-appeal in these cases, is precluded from affirmatively asserting any proposition which could only be brought before the court by a cross-appeal. The court below erred in sustaining the sixth ■cause of demurrer relied on by Serna.
The drafts sued on by Armendiaz, who was not permitted to prove that Serna had no funds in the hands of Lastra to meet it, did not need a Mexican stamp in order to make it actionable in Cameron county, Texas, where Serna had funds. Our courts “do not sit to enforce the revenue laws of other countries.” (Ludlow v. Van Renssalaer, 1 Johns., 96.)
It is well settled by the English courts that no country takes notice of the revenue laws of a foreign State. (Holman v. Johnson, Cowp., 343; Jones v. Cateswood, 3 D. & R., 190.)
There was no jury in case No. 569. The Mexican laws in relation to protest, etc., were not proven as facts before a jury, as foreign laws are required to be proven. (Bryant v. Kelton, 1 Texas, 434; Crosby v. Houston, 1 Texas, 203.)
The court below erred in sustaining the third cause of demurrer, in so far as it assumed to know the laws of Mexico.
In case No. 570, it is submitted that Serna had no right to recover against San Roman on a certificate of deposit addressed to nobody. Scanlan gave notice that he had drawn on it improperly.
It has been held in regard to a similar certificate that ■the party who made advances on the credit of the same was bound to make the necessary inquiry to learn that the same had not been paid. (Ranger v. Sargent, 36 Texas, 26.)
Serna made no such inquiry. Scanlan gave the -information without any inquiry having been made.
*301In view of the authorities cited, the charge of the court in Ho. 570 is so erroneous as to require that the-judgment be reversed.
It is also submitted that in Ho. 569 the judgment should be reversed and the cause remanded, in order that Armendiaz may be enabled to recover $5016.90, for which Serna gave a draft on Lastra, while having no funds in his hands.
Gray, Associate Justice. — This cause comes before-us after a rehearing had been granted and former judgment remanding it had been set aside upon motion of defendant in error, who insists that the judgment of the court below should not' only be reversed, but the suit dismissed for want of jurisdiction in the District Court.
The record discloses a suit by plaintiff in Cameron county, in which he alleges that both he and the defendant are now residents of this State, but that defendant had property in this State liable to attachment. He does not allege the locality of the property, nor of what it consists, but he applied for and obtained a writ of garnishment against parties supposed to be indebted to defendant, one of whom was Joseph San Roman. The writ of attachment was returned by the sheriff of Cameron county, “no property found.”
The writs of garnishment, though served, do not appear to have been answered by all the garnishees, and those who do answer deny all indebtedness to or possession of defendant.
San Roman in his answer states that he has been sued by defendant, who claimed that he was liable to her on his certificate of deposit in favor of one William Scanlan, and an order in her favor by Scanlan on him, but that ho was not so liable to her, because Scanlan had withdrawn bis deposit by draft in favor of another party in Mata*302moros before the date of his order in favor of defendant, and that in fact he did not owe defendant or Scanlan.
In this state of the record, the defendant, Madame Serna, by her attorney, on the tenth day of June, 1871, filed a plea to the jurisdiction of the court, admitting that she and plaintiff were non-residents, and expressly denying that she had any property in this State liable to either attachment or execution, either at the institution of this suit or since.
On the fourteenth of June, 1871, this plea was heard and argued, and it was ordered and adjudged by the court that said plea was insufficient and that the same be overruled. Prom the language of this entry, it appears that either the court decided upon parol demurer to the plea itself, or upon consideration of the record as it then stood. No default had been taken against the garnishees who failed to answer, so that no presumption of indebtedness or ownership of property or effects in their hands was raised. The answers of others, denying all indebtedness, etc., until controverted on oath, as required by statute (Paschal’s Digest, Art. 161), were tobe taken as true. The mere pending of a suit against San Roman by defendant, disclosed by his answer, but accompanied by a ■denial of its justice and of his Jiab'lity, afforded no evidence of his indebtedness or having property, against his denial under oath. The sheriff, too, had returned the writ of attachment, “no property.”
The plea on its face, then, if admitted to be true by demurrer, and also the record as it then stood, negatived the existence of the most important- jurisdictional fact alleged, to-wit, that defendant had property in the State, and the plea should have been sustained. It was error to overrule it, because if true that neither of the parties were residents, and defendant had no property in the State liable to attachment, the proceedings were void :for want of jurisdiction, as has repeatedly been decided. *303(Haggerty v. Ward, 25 Texas, 144; Merchants’ Insurance Company v. Brown, 38 Texas, 330.) If, however, the plea had been sustained, the plaintiff would have had the right to try the issue of property, and to have controverted the truth of the garnishee’s answers, if he saw fit so to do ; and if, upon such trial, it should be found that the facts were against the plea, the court then had jurisdiction to proceed with the cause, and not otherwise.
As the plea was overruled, though erroneously, there was no necessity for plaintiff to make and try the issue of fact; but he had the right to do so, and ought not to be deprived of it by a judgment dismissing his suit, unless the judgment to that effect on the subséquent proceedings was rightfully rendered against him.
In this connection it is proper to observe, on the suggestion of counsel for plaintiff, that this court should examine the record of the suit here pending on appeal, between the defendant and San Roman, to determine his liability to her, in aid of the jurisdiction of the court below ; the court is of opinion that such examination of another record, not in evidence in the record of this cause, would be wholly improper in any point of view. The merits or correctness of decisions made in one case can never be dependent on the contingency of a decision not made final in another, nor put in evidence in the cause at the time of such decision in the first. Moreover, it is believed that such a practice of referring to other records or matters clehors that which is under consideration, would be fraught with dangerous consequences and tend to unjust decisions between litigants. The hearing and decision here should and is required by law to be exclusively upon the record of each cause here appealed, just as it stood in the court from which it is brought.
Upon the subsequent proceedings, the material questions arise (upon rulings and special exceptions or demurrers of defendant to plaintiff’s petition and amendments) *304as to matters of law which were decisive of the case, both on the pleadings and evidence on trial.
The plaintiff’s suit was based on a bill of defendant, drawn at Soto de la Marina, in Mexico, on the fifteenth of June, 1865, in favor of plaintiff, a resident of that Republic, upon Diego de la Lastra, a merchant of Tampico, in the same country, for $5016.90.
In stating his cause of action plaintiff alleged these facts, but made no allegation whatever as to the laws of Mexico relating to such contracts or any other matters. He averred that the bill was given for value received, and had been duly presented and dishonored by the drawee, and that the drawee in fact had no funds of defendant on which she was authorized to draw, and that she was duly notified of its non-payment; though no averment was made that this had been done by notarial protest and notice.
To this petition the defendant answered by general and special demurrers, and by pleas of want,of consideration, etc. The special causes of demurrer which were sustained by the court were, that the bill was not on stamped paper, and that no protest and notice were alleged — both of which it was argumentatively averred in the demurrer were necessary according to the laws of Mexico. After the ruling sustaining these grounds upon the law of Mexico, plaintiff amended ; among other things averring that by those laws stamped paper was not required under the special facts alleged, and that by those laws want of funds in the hands of a drawee dispensed with necessity of notice and protest to the drawer of a bill. Again defendant demurred, and the demurrer was sustained, although it admitted the facts alleged by the amended petition.
How, the original petition not having averred the laws of Mexico, could not be tested as to its sufficiency by them upon demurrer. In the absence of allegation of *305the facts of a foreign law governing the contract, and what that law was, the court could not judicially know of them, and the lex fori would govern the case from necessity, for no other law can be presumed; neither could any argumentative demurrer, compounded of law arising on facts alleged by plaintiff and of facts alleged in demurrer, be entertained. The Mexican laws could not be before the court without proof as well as allegation, and no evidence could be heard ou a demurrer. The case then stood on the original petition, to be determined by the law of the forum, and by its provisions the plaintiff had shown good cause of action.
Protest and notice are not required by the laws of Texas or commercial law to charge the drawer when it is shown that ho had no funds, or had drawn without authority.
Again, after the plaintiff had amended and averred that the Mexican law, as matter of fact, was the same in its provisions, the demurrer necessarily admitted the fact to be as alleged. Defendant could not controvert that fact otherwise than by plea taking issue on it, or setting up as matter of fact what the foreign law was. If the Mexican law was as averred, and what the demurrer admitted it to be, the plaintiff had good cause of action by that law also, and the demurrer should have been overruled.
The same principle applies to the matter of necessity for stamped paper, with the further objection that it has sometimes been held that the courts of one country do not ordinarily consider themselves bound to decide upon the effect of the revenue laws of another upon the validity of contracts made there and sought to be enforced by parties within its jurisdiction. Whether this doctrine applies to a case like the present, where all the persons are residents of the foreign country whose laws are in question, it is not necessary now to decide.
*306The court is of opinion that the erroneous rulings on the pleadings were so manifestly decisive of the plaintiff’s case that it is unnecessary to consider the record further, except to say that these errors were not cured by-the subsequent action of the court.
The judgment must therefore be reversed and the cause remanded.
Reversed and remanded.